Filed 5/19/22 In re T.S. CA2/5
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

In re T.S. et al., Persons Coming                              B312342
Under the Juvenile Court Law.
                                                               (Los Angeles County
                                                               Super. Ct. No.
                                                               20CCJP06247A, C)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

v.

M.B.,

        Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Lisa A. Brackelmanns, Judge Pro Tempore. Affirmed.
     Janelle B. Price, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephanie Jo Reagan, Principal
Deputy County Counsel, for Plaintiff and Respondent.




                              2
       M.B. (Mother) has three children, a 16-year-old daughter
T.S., a 14-year-old son Mei.S., and a 12-year-old son Mes.S.1 The
juvenile court assumed jurisdiction over T.S. and Mes.S.
(collectively, Minors) after finding there was a substantial risk
the Minors would suffer serious physical harm as a result of
Mother’s unresolved mental and emotional problems that
rendered her unable to adequately supervise or protect them.2
The court removed Minors from Mother’s custody, placed Minors
with E.S. (Father), and then terminated dependency jurisdiction.
Mother asks us to decide whether certain of the juvenile court’s
evidentiary rulings were correct and whether substantial
evidence supports the court’s jurisdiction finding and order
removing the children.

                        I. BACKGROUND
      A.    The Department Investigates the Minors’ Welfare
            1.    The referral and initial interviews
      In September 2020, an anonymous neighbor contacted a
child protection hotline to report an incident involving Mother
and her family. According to the report, Mother hit one of her
sons while drunk and she encouraged her daughter to hit him as
well. The reporting party also stated Mother smokes marijuana
with her son on the front porch of her home.



1
      These were the children’s ages at the time of the
jurisdiction hearing.
2
      Mei.S. was named in the original petition but, for reasons
we need not discuss, he was not included in the petition the court
adjudicated.




                                3
       A social worker from the Los Angeles County Department
of Children and Family Services (Department) visited Mother’s
residence. Mother denied the anonymous report and said she
had ongoing conflicts with her neighbors. Mother, who had prior
dealings with the Department, said she did not want to be
involved with the Department again. She declined to sign
consent forms, provide the social worker with information, or
allow the social worker to speak to her children.
       Mother later reconsidered and allowed the social worker to
speak to the children. The social worker assessed the family’s
apartment while present and saw the kitchen was stocked with
food, the utilities were functioning, and the home appeared to be
in fair condition with no visible safety hazards.
       During the social worker’s visit, Mother repeatedly said she
was “fed up” and had “a lot to do.” Mother disclosed her
neighbors were violent and disrespectful, and she said one of her
neighbors had stolen her car and totaled it. Mother declined to
provide the social worker with the children’s school or medical
information, or to confirm the children’s birthdates. While Mei.S.
and Mes.S. were present when the social worker visited, T.S. was
not and Mother refused to provide contact information for T.S.
       Mes.S. denied that Mother drinks alcohol or smokes
marijuana. He denied Mei.S. drinks or smokes with Mother, and
he denied witnessing Mother or T.S. hitting Mei.S. Mes.S. said
the neighbors harass Mother and have thrown rocks through his
bedroom window in the past; he was unsure why the neighbors
behave this way. Mes.S. became impatient with answering the
social worker’s questions while he was participating in virtual
learning. He said he does not know his father, denied any




                                 4
substance abuse or mental health problems in the family, and
denied being afraid to remain at home.
      Mei.S. similarly denied the allegations made by the child
welfare hotline caller. He told the social worker that Mother did
not drink alcohol and smoke marijuana, and he said he had never
been physically harmed by Mother and T.S. Mei.S. said their
neighbors bother Mother and record her whenever she leaves the
house. He also said the neighbors threaten to hurt him and say
they will beat him up (though they had not acted on these
threats). Mei.S. said he speaks with Father on the phone, but he
would not provide Father’s name or contact information. Mei.S.
denied being afraid of being in the home.
      The social worker called Mother the day after the visit and
asked if she would like to provide a statement regarding
allegations that Mei.S. had been seen on social media smoking
marijuana and holding a gun in a location that appeared to be
Mother’s home. (The social worker reported a neighbor played a
video of Mei.S. “smoking what appeared to be marijuana and
holding a gun.” The social worker’s report states Mother became
“defensive and claimed the allegations are false. . . . [e]ven after
[the social worker] tried to tell her [the social worker] observed
the video.”3) Mother became upset and told the social worker she
was “through” with the Department. Over the following days,
Department social workers attempted to contact Mother a few
times, but Mother neither answered the phone nor immediately
returned their calls.



3
     The social worker’s report was introduced in evidence
during the proceedings below, but the neighbor’s video was not.




                                 5
      Mother later called one of the Department social workers.
She seemed upset and expressed frustration when the social
worker said she intended to seek a warrant to take custody of
T.S. Mother said the social worker and Department were
“stupid” and said she would not speak with the social worker or
allow her into Mother’s home again. Mother then sent the social
worker a text message saying she had been falsely accused and
she did not want to deal with the social worker again. She called
the social worker a “[t]errorist” and said she (Mother) was being
harassed.

             2.    Other information
       Early in the investigation, the social worker assigned to
Mother’s case spoke to a colleague who was investigating one of
Mother’s neighbors. That social worker reported the neighbor
said Mother harassed their family, could be seen snooping around
their property on security footage, and acted aggressively toward
them. The family and Mother had restraining orders against
each other.
       During the investigation, one of Mother’s neighbors, who
wished to remain anonymous, reported they had video footage of
Mother watching their car at night. The neighbor also claimed:
Mother had thrown things at them in the past when children
were present; Mother had threatened to run over a child due to
conflict with the child’s parents; and Mother has threatened to
call Parking Enforcement on anyone who parks in her desired
spot on the street.
       The social worker investigating the welfare of Mother’s
children also spoke to a case worker from a 2017 dependency




                                6
proceeding involving the family.4 That case worker, Lasean
Davis (Davis), said there had been concerns about Mother’s
mental health in the earlier proceedings. (Mother often reported
to Davis that she was being watched, followed, or had her things
stolen.) Davis said Mother was ordered to undergo a psychiatric
evaluation but the case was closed even though she failed to
complete the evaluation.
      The social worker also spoke to social worker Ladaysha
Hunter (Hunter), who investigated a referral involving Mother
and her children in 2015 or 2016. Hunter stated there were
concerns for Mother’s mental health during the investigation
because Mother presented as paranoid and always thought
people were after her, harassing her, or following her. Mother
had erratic interactions between herself, her neighbors, and the
school. During that prior Department investigation, Mother and
one of her neighbors had restraining orders against each other.


4
      The 2017 dependency petition alleged Mother placed T.S. in
an endangering situation by engaging in a volatile and aggressive
confrontation with school personnel, making bizarre and
derogatory statements, and striking a school employee’s car
windows. It also alleged Mother engaged in volatile, aggressive,
and threatening confrontations with school officials in other
situations. The juvenile court took jurisdiction. Case notes show
Mother placed surveillance cameras in her home and reported
observing odd behavior by others and seeing people in the
kitchen, but she could not provide evidence on the surveillance
cameras. Over the ensuing months, Mother failed to comply with
court orders, but the home was clean and and the children were
well groomed and dressed. The social worker believed Mother
was managing her stress better and the court terminated
jurisdiction.




                               7
The neighbor said Mother took photos of her without her
permission and reported Mother had ongoing disturbing
behaviors.
      Maternal aunt K.B. reported Mes.S. was afraid to be home
because he was afraid of the neighbors. K.B. reported the
neighbors throw rocks at Mother and the children and harass
Mother whenever she leaves the home. Aunt K.B. said she had
no concerns about Mother’s mental health and reported Mother
had not been diagnosed with a mental health disorder. She said,
however, that Mother gets depressed due to the harassment from
the neighbors.
      Maternal Grandmother said Mother has active restraining
orders against a few of her neighbors due to the ongoing conflict.
Maternal Grandmother called the Department numerous times
to ask that Department personnel check on Mother and the
children. Maternal Grandmother believed Mother needs
medication. She could not pinpoint Mother’s issues, but she said
things “just don’t seem right.”

             3.    Removal of the Minors
       In early November 2020, the social worker was notified
Mother had been arrested, apparently for violating a restraining
order, and released three days later. Relatives took the Minors in
when Mother was arrested, but Mei.S. ran away. Later that
month, the Department obtained an order authorizing the
children’s removal from Mother’s care. When a Department
social worker called Mother to inform her of the warrant for
removal, Mother stated she did not want the social worker
visiting her home. The social worker sent her a copy of the
warrant via text message and delivered a physical copy to




                                8
maternal aunt C.B. Mei.S. and Mes.S. were present at aunt
C.B.’s home, but T.S. was with a relative in Las Vegas. The
social worker informed aunt C.B. that T.S. would need to return
to California.
       T.S. contacted the social worker and denied that Mother or
Mei.S. smoke marijuana or drink alcohol. T.S. denied ever
hitting Mei.S. and denied Mother uses physical discipline.

       B.    The Dependency Petition and Early Proceedings
       The Department filed a one count dependency petition in
November 2020 alleging all three children had suffered, or there
was a substantial risk they would suffer, serious physical harm
as a result of Mother’s failure or inability to supervise and protect
them. Specifically, the petition alleged: Mother has unresolved
mental and emotional problems that left her unable to provide
regular care to the children, Mother failed to obtain mental
health services for her mental and emotional problems, and
Mother’s mental and emotional condition endangers the
children’s physical health and safety and places them at risk of
serious physical harm and danger.
       The court held a detention hearing in December 2020;
Mother did not appear. The court removed the children from
Mother and released them into Father’s custody.
       The court scheduled an arraignment hearing for January 8,
2021. Mother again did not appear. The court continued the
matter and instructed Mother’s attorney to reach out to her. The
court held the continued hearing on February 10, 2021. Mother
failed to appear again and Mother’s attorney reported she was
unable to contact Mother. The court instructed the attorney to




                                 9
continue reaching out to Mother to inquire whether Mother
wanted to have counsel appointed.
      Eventually, the court held an arraignment hearing on
March 10, 2021, at which Mother appeared. The court appointed
counsel for Mother.

      C.      Further Department Investigation
              1.    Interviews
       T.S., in an interview with a Department social worker, said
the neighbors cause problems for Mother. She said Mother could
probably benefit from counseling but she also said she had never
seen Mother act weirdly or erratically. T.S. was in the care of her
adult maternal cousin and T.S. said she loved being there. The
maternal cousin said T.S. spent a great deal of time in her care
prior to the dependency case. T.S. wanted to remain with her
cousin.5
        Mes.S., during his interview, said he thought Mother
would benefit from counseling so she would have someone to talk
to. He said that when the neighbors start acting weird he calls
his maternal aunt C.B. or Maternal Grandmother to take him to
the aunt’s house. Mes.S. wanted to stay with aunt C.B. or, as a
second choice, with T.S. and the maternal cousin.
       Mother did not make herself available to the Department
for a further interview; she changed her phone number twice and


5
       According to a Department report, T.S. said: “I really want
to remain in the care of my cousin . . . . I am always with her and
feel that I can focus and finish school and get prepared for college
in her care. She has been very helpful for me and showing me
the right steps to take to be able to go to college.”




                                10
family members reported she would continue changing it until
the Department stopped contacting her. The Department was
also unable to contact Mei.S.
       Maternal aunt C.B. said Mother has always been paranoid
and started “acting weird” when T.S. was born. Aunt C.B.
reported Mother thinks people are watching her and opined that
Mother needs help. Aunt C.B. told the social worker that Mes.S.
was usually with her, and she said he could stay as long as he
liked.
       Maternal Grandmother opined that Mother is “crazy.”
Maternal Grandmother said she wished she could get Mother
“the help that she needs and place her in a hospital” because
there was “clearly something wrong” with her. Maternal
Grandmother said Mother “was not always like this” and
speculated something may have happened to her around the time
she turned 21 years old.

            2.     Video evidence
      On April 9, 2021, the Department submitted a last minute
information report summarizing four videos that the Department
characterized as displaying erratic and volatile behavior by
Mother.6 The summaries stated the following.
      In the first video, Mother is shouting obscenities. A child
comes up on a bike. Mother grabs the bike from the child and
pushes the child back while shouting obscenities.
      In the second video, Mother is heard shouting obscenities
and insults. Mother shouts for someone to come outside. Mother


6
      The videos themselves are not included in the appellate
record.




                               11
continues to scream and shout, repeatedly making death threats
(e.g., “I’m going to send you to the cemetery tonight bitch!”).
        In the third video, Mother is yelling at another woman.
Mother gets in the other woman’s space, then walks away.
Mother insults the other woman and uses obscenities.
        In the fourth video, Mother is shouting at someone while
approaching that person holding a yellow rod in a threatening
manner. Mother holds the rod like a baseball bat and goads the
other person, telling him or her “come on.”

       D.    Mother’s Evidentiary Objections
       On Wednesday April 7, 2021, Mother served a document on
the Department captioned “Objection to Inadmissible Statements
and Evidence Contained in Social Worker Reports [Welfare &
Institutions [Code] Section 355(c)[7] and Evidence Code Sections
402, 702, 720, and 1401(b)]” by which she generally objected to
“all hearsay and otherwise inadmissible statements” in the social
worker reports and attachments. Mother specifically identified
the Detention Report and Jurisdiction/Disposition Report as
documents to which she was objecting.
       Mother specifically objected to statements by the following
individuals if she were given no opportunity to cross-examine
them: (1) the anonymous neighbor who reported in September
2020 that Mother was drunk and beating up her son; (2)
anonymous callers who made reports to the Department in years
prior to the commencement of this dependency investigation,
including anonymous callers who reported Mother is probably


7
     Undesignated statutory references that follow are to the
Welfare and Institutions Code.




                                12
mentally ill; (3) individuals in the videos referenced in the
Jurisdiction Report, Removal Order, and Detention Report; (4)
Maternal Grandmother; and (5) Department Dependency
Investigator Rysha Jones (Jones). Mother asked the Department
make available “all hearsay declarants that [it] intends to rely on
for evidence in support of a judicial finding sustaining any of the
allegations against [Mother]” and further requested the
Department “make available, on one hour notice, [Department]
Dependency Investigator . . . Jones.”

      E.    The Jurisdiction and Disposition Hearing
      The juvenile court held a jurisdiction and disposition
hearing on Monday April 12, 2021. Jones, who authored the
Department’s jurisdiction and disposition report, testified. The
court denied Mother’s evidentiary objections as untimely,
sustained the jurisdiction allegations, and removed Minors from
Mother’s custody. We will elaborate.

             1.    Rulings on evidentiary issues
      The Department presented an exhibit list with nine
exhibits: seven Department-prepared reports, a DVD with the
four videos we previously described, and a transcript of these
videos. The Department asked the juvenile court to find Mother’s
section 355 objections untimely because it did not receive the
objections until Thursday, April 8, 2021, which left insufficient
time (two business days) to permit witnesses to be subpoenaed.8
Mother responded that if the objections were untimely, the


8
      As mentioned, the Department did make its own
investigator Jones available to testify.




                                13
proper remedy would be a continuance of the hearing because she
had a right to cross-examine the neighbors referenced in the
Department’s reports.
       Mother also orally objected to admission in evidence of the
DVD videos and associated transcripts as well, arguing they had
been produced by the Department too late, i.e., on Thursday,
April 8, 2021. The Department responded the timing of the
videos’ production could not have prejudiced Mother’s defense
because the videos combined amounted to less than five minutes.
       The court denied Mother’s evidentiary objections as
untimely but stated it would give the hearsay statements the
appropriate weight. The court also noted Mother had not
submitted a written motion for a continuance. The Department’s
exhibits were admitted in evidence and the court also took
judicial notice—without objection—of previously sustained
petitions, case plans, and minute orders in the aforementioned
2017 dependency proceeding that involved social worker Davis.

            2.     Argument and ruling on jurisdiction and
                   disposition
      Mother asked the court to dismiss the allegations because
the Department failed to establish Mother’s mental health puts
her children at risk of harm. Mother also argued there was no
evidence she had been diagnosed with a mental illness.
      Counsel for Minors argued the Department proved Mother
had unresolved mental and emotional problems that hindered
her ability to care for Minors—emphasizing T.S. had effectively
made a safety plan for herself prior to the filing of the
dependency petition by going to live with her maternal cousin
and apart from Mother. Counsel also noted that both Minors




                               14
stated they thought Mother would benefit from counseling. The
Department’s attorney similarly argued T.S. making a safety
plan for herself was an indication there was a nexus between
Mother’s problems and a risk of harm; because Mes.S. was not
able to make a plan for himself, he would be in Mother’s care and
at risk due to her dangerous behavior without intervention. The
Department’s attorney further argued Mother’s volatility and
aggressive confrontational behavior were at issue in the 2017
case and she was exhibiting continued unaddressed, unstable
behavior. The Department’s attorney believed the neighbors
might have been antagonizing Mother but the videos provided
with, and described in, the Department’s last minute information
report showed Mother acting erratically.
       The juvenile court sustained the dependency petition’s
allegations and found Minors to be children described by section
300. The court reasoned Mother had unresolved mental and
emotional problems going back to the earlier 2017 dependency
proceedings and was still exhibiting aggressive and unstable
behavior that previously involved school officials and now
involved neighbors. The court adopted the arguments of Minors’
counsel and the Department as its own and found Mother’s
behavior created the requisite risk of harm justifying jurisdiction.
       The juvenile court additionally found returning the
children to Mother would pose a substantial risk to them until
Mother accepted mental health treatment. The court determined
the Department made reasonable efforts to avoid the need to
remove Minors from Mother and ordered custody transferred to
Father. The court then concluded it was in the interest of justice
and best interests of the children to terminate dependency
jurisdiction, which it did with a custody order giving Father full




                                15
physical and legal custody of the children and monitored
visitation for Mother (the visits were to be monitored because she
had not participated in individual counseling and a mental
health evaluation).

                          II. DISCUSSION
      Neither of Mother’s evidentiary arguments on appeal is
persuasive. The juvenile court did not err in finding Mother’s
hearsay objections untimely because two business days was not a
reasonable period of time to allow the Department to meet the
objections. The juvenile court also did not err in overruling
Mother’s objections to the DVD videos the Department produced
at roughly the same time that she raised her hearsay objections
because the evidence was of a different character: the videos were
short (meaning little time was required for review) and the
principal party who could have rebutted or provided context for
the videos that depicted Mother’s behavior was Mother herself.
      We are also unpersuaded by Mother’s challenge to the
juvenile court’s jurisdiction and disposition rulings. There is
substantial evidence supporting the juvenile court’s
determination that Minors were at substantial risk of serious
physical harm from mother’s inability to adequately supervise
them: the video a social worker viewed of Mei.S. smoking and
holding what appeared to be a gun was the most striking
evidence of that, but other videos and the reports from Mother’s
own family members provided further reason to believe the
requisite risk existed. There is likewise substantial evidence that
would support the juvenile court’s finding by clear and convincing
evidence that removal of the Minors from Mother’s custody was
required to avert a substantial danger to their physical health or




                                16
emotional well-being. In addition to all the evidence supporting
jurisdiction, Mother’s resistance to the Department’s intervention
left little doubt that there were no means short of removal that
would have ensured Mother would adequately supervise and
protect Minors.

      A.     Evidentiary Issues
             1.     Mother’s hearsay objections
       Section 355, subdivision (a), provides that at the
jurisdictional hearing, “[a]ny legally admissible evidence that is
relevant to the circumstances or acts that are alleged to bring the
minor within the jurisdiction of the juvenile court is admissible
and may be received in evidence.” Under subdivision (b), “[a]
social study prepared by the petitioning agency, and hearsay
contained in it, is admissible and constitutes competent evidence
upon which a finding of jurisdiction pursuant to Section 300 may
be based, to the extent allowed by subdivisions (c) and (d).”
       Subdivision (c)(1) provides that “[i]f a party to the
jurisdictional hearing raises a timely objection to the admission
of specific hearsay evidence contained in a social study, the
specific hearsay evidence shall not be sufficient by itself to
support a jurisdictional finding or any ultimate fact upon which a
jurisdictional finding is based, unless the petitioner establishes
one or more” specified exceptions. Among the exceptions are
exceptions for licensed social workers and hearsay declarants
available for cross-examination. (§ 355, subd. (c)(1)(C), (D).)
       Section 355, subdivision (c)(2) provides: “For purposes of
this subdivision, an objection is timely if . . . it gives the
petitioner a reasonable period of time to meet the objection prior
to a contested hearing.” We review the juvenile court’s




                                17
determination to overrule Mother’s hearsay objections as
untimely for abuse of discretion. (In re Cindy L. (1997) 17
Cal.4th 15, 35; see also In re Jordan R. (2012) 205 Cal.App.4th
111, 121.)
       Mother served her hearsay objections at the literal eleventh
hour on April 7, 2021. The jurisdiction and disposition hearing
took place five calendar days later, on April 12, 2021. The
juvenile court reasonably concluded the objections were not
timely as they provided the Department just two business days to
locate and subpoena what would have been numerous witnesses
(essentially all of whom were not employed by the Department)
and the witnesses themselves would have had even less time to
attempt to rearrange their schedules to comply with the
subpoenas.
       Mother compares section 355 to other provisions of the
Welfare and Institutions Code and argues the “‘reasonable’ period
of time” language requires flexibility. That may be, but the
juvenile court did not impose an inflexible deadline here. Rather,
it concluded under the specific circumstances (the extent of the
objections, the amount of time the reports in question had been in
possession of counsel for Mother, and the date on which the
objections were served) that the Department did not have
a reasonable period of time to meet Mother’s hearsay objections.
That was not an abuse of discretion.9


9
      The juvenile court was not obligated to grant a continuance
to give effect to the late-filed objections when Mother did not
comply with the statutory requirements for requesting such a
continuance when serving her hearsay objections on the
Department. (§ 352, subd. (a)(3) [“In order to obtain a motion for
a continuance of the hearing, written notice shall be filed at least



                                 18
       Moreover, even if the juvenile court had sustained Mother’s
objections, it still would not have been required to disregard the
evidence to which Mother objected. “Section 355 . . . does not bar
hearsay evidence at a jurisdictional hearing but, if a timely
objection is made and no hearsay exception applies, the evidence
must be corroborated. [Citation.]” (In re R.R. (2010) 187
Cal.App.4th 1264, 1280; see also In re B.D. (2007) 156
Cal.App.4th 975, 984 [when the mother in a dependency
proceeding raised a hearsay objection to the children’s statements
in a social worker’s report, “the objection meant that
uncorroborated, the hearsay statements did not constitute
substantial evidence and could not be used as the exclusive basis
for finding jurisdiction under section 300”].) There was
significant corroborative evidence for some of the statements
Mother challenged as hearsay, and even where such
corroboration was absent, the juvenile court was still permitted
to consider the evidence—and the court itself remarked at the
hearing that it would give hearsay evidence only the weight it
was due.

            2.   Mother’s timeliness objection to the video
                 evidence
      Mother also argues the juvenile court erred by admitting
videos the Department produced to her on Thursday, April 8,
2021, on the ground that they were untimely. Mother argues


two court days prior to the date set for hearing, together with
affidavits or declarations detailing specific facts showing that a
continuance is necessary, unless the court for good cause
entertains an oral motion for continuance”].)




                                 19
that if her section 355 objections were untimely, the trial court
could not have deemed timely the Department’s production of
evidence at about the same time. This, however, equates two
things that are not the same. As already discussed, the
Department would have needed to subpoena a variety of
witnesses to respond to Mother’s hearsay objections. But to
evaluate the videos the Department produced, Mother merely
needed to review the videos, which the record reflects amounted
to less than five minutes of footage, combined. If Mother wanted
to rebut or provide context for the videos that depicted her
behavior, she herself was the natural party to do so and
compelling third party testimony was not necessary. The
juvenile court accordingly did not abuse its discretion by
declining to exclude the videos as untimely.10

      B.      Jurisdiction Finding and Disposition Order
      Section 300, subdivision (b)(1) authorizes a juvenile court to
exercise dependency jurisdiction over a child if the “child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of the child’s parent . . . to adequately supervise or
protect the child . . . .” This statutory basis for jurisdiction “does
not require that a child actually be abused or neglected before the
juvenile court can assume jurisdiction.” (In re I.J. (2013) 56


10
      The reasons for our conclusion that there was no
evidentiary error likewise disposes of Mother’s contention that
her constitutional due process rights were infringed by the
juvenile court’s evidentiary rulings. (See generally In re A.B.
(2014) 230 Cal.App.4th 1420, 1436.)




                                 20
Cal.4th 766, 773.) Our review of a juvenile court’s determination
that this statutory standard is met is for substantial evidence.
(In re R.T. (2017) 3 Cal.5th 622, 633 [reviewing courts determine
whether “‘substantial evidence, contradicted or uncontradicted’”
supports the juvenile court’s order].) A parent’s mental and
emotional problems can provide the requisite basis for
jurisdiction under section 300, subdivision (b)(1).
       There was ample evidence here that Mother suffered from
mental and emotional problems. The juvenile court took judicial
notice of the dependency proceedings just four years earlier
where a juvenile court asserted dependency jurisdiction based on
Mother’s aggressive, and in some instances bizarre, behavior, and
the assigned social worker for those proceedings observed
paranoid behavior by Mother and expressed concerns about her
mental health. Mother’s own mother described her as “crazy”
and expressed a hope that she would be hospitalized to deal with
her mental and emotional problems. Mother’s sister C.B. largely
echoed these concerns, telling Department personnel Mother had
always been paranoid and “needs help.” The DVD videos
admitted in evidence also permitted the juvenile court to make
firsthand observations of Mother’s behavior. With all of this
evidence before the juvenile court, no medical or expert diagnosis
of mental illness was required.11 (See, e.g., Laurie S. v. Superior
Court (1994) 26 Cal.App.4th 195, 202 [if an assessment of
whether a child is at substantial risk of harm at the hands of a


11
      Minors denied seeing Mother act erratically or in an
unstable manner (though they did both opine she would benefit
from counseling). The Minors’ denial does not undermine the
juvenile court’s finding under the governing standard of review.




                                21
parent can be made “within ordinary experience,” no expert
psychological evaluation is necessary].)
       It is well established, however, that a parent’s mental and
emotional problems alone are insufficient to justify dependency
jurisdiction under section 300, subdivision (b)(1). (See, e.g., In re
Joaquin C. (2017) 15 Cal.App.5th 537, 563 [“The existence of a
mental illness is not itself a justification for exercising
dependency jurisdiction over a child”] (Joaquin C.).) Instead,
there must always be a showing that a parent’s mental health
issues give rise to the risk of harm specified by the statute. (See,
e.g., In re James R. (2009) 176 Cal.App.4th 129, 136 [mental
illness does not create a presumption of harm, and a social
services agency bears the burden of demonstrating how the
children in question have been harmed or are at risk of harm].)
       Substantial evidence supports the juvenile court’s
determination that the Department made this further showing
here, i.e., that Mother’s mental and emotional problems left her
unable to provide adequate parental supervision and protect
Minors from substantial risk of serious physical harm. Mother’s
14-year-old son had been observed in a video smoking and
holding what appeared to be a gun. Mother could be seen, on one
of the DVD videos admitted in evidence, grabbing a bicycle from a
child and pushing the child back while shouting obscenities. T.S.
had removed herself from living with Mother and expressed a
desire to remain living with her cousin, while Mes.S. spent
significant amounts of time living with aunt C.B. Mother’s own
mother and her sister expressed a need to get Mother mental
health help—with Maternal Grandmother going so far as to
express a wish that her daughter would be hospitalized. All
these facts, in our view, make this case quite different from other




                                 22
cases where courts have found an insufficient connection between
a parent’s mental illness and a risk of harm to the parent’s child.
(See, e.g., In re Joaquin C., supra, 15 Cal.App.5th at 562-563
[jurisdiction finding reversed where the “evidence was
uncontroverted that [the child] was healthy, well cared for, and
loved,” there was “never an allegation or evidence that [the child]
had been left alone or unsupervised,” and the mother voluntarily
agreed to accept mental health services].)
       Substantial evidence likewise supports the juvenile court’s
order removing Minors from Mother’s custody. Our application of
the substantial evidence standard here is more stringent
(Conservatorship of O.B. (2020) 9 Cal.5th 989, 1005, 1011), but
the evidence still suffices. In particular, in addition to all that we
have already detailed that reveals a substantial danger to the
Minors’ health, safety, protection, and emotional well-being
(§ 361, subd. (c)(1)), we also have Mother’s steadfast and
vociferous opposition to Department intervention. While services
and treatment for Mother might mitigate or even eliminate the
danger to Minors that exists on this record, Mother repeatedly
made clear throughout the proceedings she wants nothing to do
with the Department and even took affirmative steps, like
changing her phone number, to make it difficult for the
Department to contact her. She has also not acknowledged she
has mental and emotional problems that would benefit from
treatment. Because the focus of section 361 is on averting harm
to children and a “parent need not be dangerous and the minor
need not have been actually harmed before removal is
appropriate” (In re N.M. (2011) 197 Cal.App.4th 159, 169-170),
we believe substantial evidence supports the juvenile court’s
removal decision here.




                                 23
                          DISPOSITION
      The juvenile court’s jurisdiction findings and disposition
order are affirmed.



    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            BAKER, J.

We concur:



      RUBIN, P. J.



      MOOR, J.




                                24